Requestor:   Harvey A. Arnoff, Esq., Town Attorney Town of Southold P.O. Box 1179 Southold, N Y 11971
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether under revised section 271 of the Town Law the appointment by the town board of an agricultural member increases the total membership of the board or whether the appointee becomes one of the five or seven members.
Section 271(1) of the Town Law provides for the establishment by the town board of planning boards of five or seven members. The section provides for the appointment of an agricultural member.
  ". . . a town board may . . . include on the planning board one or more [agricultural] members."
Town Law § 271(11). The authorization to "include on the board" agricultural members seems to suggest that the member would be one of the five or seven members of the planning board. This interpretation is reinforced by a review of section 271 in its entirety, which authorizes planning boards of five or seven members.
We conclude that the appointment of agricultural members to a town planning board does not increase the number of positions on the board. The members would assume one of the five or seven positions.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.